Opinion filed October 21,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00228-CV
                                                    __________
 
                    MIN
RONG ZHENG AND FA WU MA, Appellants
 
                                                             V.
 
                  BRIDGESTONE
FIRESTONE NORTH AMERICAN 
                                           TIRE,
L.L.C., Appellee

 
                                   On
Appeal from the 358th District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. D-120,041
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Min
Rong Zheng and Fa Wu Ma’s motion for extension of time in which to file a
notice of appeal was overruled on September 30, 2010.  Bridgestone Firestone
North American Tire, L.L.C. has now filed in this court a motion to dismiss. 
The motion is granted, and the appeal is dismissed.
 
October 21, 2010                                                                    PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.